                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                No. 4:18-CV-00072-D

 Howard Dudley,

                        Plaintiff,

 v.
                                                                       Order
 City of Kinston & A.N. Greene, in his
 individual capacity,

                        Defendants.


       Amy Moore, the daughter of Plaintiff Howard Dudley, appears in many aspects of this

case. It was Moore’s statements that led a jury to convict her father for sexually assaulting her in

1992. And it was Moore’s statements recanting her allegations that led to Dudley’s exoneration

decades later. Now, Dudley claims that Defendant A.N. Greene’s failure to adequately investigate

Amy Moore’s statements led to his wrongful conviction.

       The defendants’ attorneys were interested in getting a statement from Moore too. So they

noticed and began to take her deposition. But this first attempt to depose Moore was cut short.

After a brief but acrimonious and objection-filled deposition, Moore’s Guardian Ad Litem,

attorney Josiah Corrigan, terminated the deposition. Corrigan claimed defense counsel was

conducting the deposition in bad faith by trying to exploit Moore’s cognitive limitations.

       Since then, Moore and the parties have asked the court for various kinds of relief related to

her short-lived deposition. Defendants mainly object to Corrigan’s behavior during the deposition.

They claim he engaged in obstructionist conduct, improperly instructed Moore not to answer

questions, and inappropriately terminated the deposition. They ask the court to require Moore to




          Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 1 of 20
sit for another deposition and to require Corrigan to pay costs related to their motion and the

resumed deposition.

       Corrigan and Dudley claim that defense counsel acted inappropriately and was

intentionally trying to capitalize on Moore’s mental limitations. They ask for a specified set of

rules to govern questioning at Moore’s deposition. They also ask the court to require the defendants

to pay the costs associated with their motions.


I.     Legal Standard


       Several of the Federal Rules of Civil Procedure are involved in these motions. The court

will summarize each before delving into the substance of the motions.

       The parties and Moore all invoke Rule 30(d) as a basis for their motions. This rule provides

that a “deponent or a party may move to terminate or limit it on the ground that it is being

conducted in bad faith or in a manner that unreasonably annoys, embarrasses, or oppresses the

deponent or party.” Fed. R. Civ. P. 30(d)(3)(A). Once a motion has been terminated under this

rule, “the deposition may be resumed only by order of the court where the action is pending.” Id.

30(d)(3)(B).

       Dudley and Moore also direct the court to Rule 26(c). Under that rule, the court may issue

a protective order to restrict or modify the discovery process. Fed. R. Civ. P. 26(c). The party

seeking a protective order must show that there is “good cause” for the court to issue the order. Id.

26(c)(1).

       Besides Rule 26(c), Dudley also relies on Rule 30(b)(4). This rule allows “a deposition be

taken by telephone or other remote means” either by court order or stipulation of the parties. Id.

30(b)(4).



                                                  2

            Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 2 of 20
II.     Analysis


        Testimony offered at a deposition differs from testimony offered at trial. The former

category is part of an information gathering exercise to help the parties understand their case and

prepare for trial. The latter category is part of the presentation of evidence to the finder of fact that

will decide which party prevails in the litigation.

        Given the differing purposes of these two exercises, the rules of evidence apply differently

at each stage. At trial, evidence must both be relevant and comply with the Federal Rules of

Evidence to be admissible. Fed. R. Evid. 402. But in the discovery context, information need not

be admissible to be discoverable. In fact, the Federal Rules of Civil Procedure explicitly provide

for the discovery of inadmissible evidence. Fed. R. Civ. P. 26(b)(1) (“Information within this scope

of discovery need not be admissible in evidence to be discoverable.”).

        And the process for handling potentially inadmissible material differs between discovery

and trial. At trial, a judge must resolve any disputes over the admissibility of evidence before it

gets before the factfinder. Fed. R. Evid. 104. But because judges are not typically available to

address evidentiary issues that arise at a deposition, there are different rules for making and

resolving objections to questions or testimony. During a deposition, any objections “must be noted

on the record, but the examination still proceeds; the testimony is taken subject to any objection.”

Id. 30(c)(2). Attorneys are to make objections “concisely in a nonargumentative and nonsuggestive

manner.” Id. These rules prevent a deposition from being “unduly prolonged, if not unfairly

frustrated, by lengthy objections and colloquy, often suggesting how the deponent should

respond.” Id. 1993 Advisory Committee Notes.

        The Federal Rules of Civil Procedure provide more guidance related to objections at

depositions. A party may object “at a hearing or trial to the admission of any deposition testimony


                                                   3

          Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 3 of 20
that would be inadmissible if the witness were present and testifying.” Fed. R. Civ. P. 32(b). And

a party does not waive an objection “to the deponent’s competence . . . or to the competence,

relevance, or materiality of testimony” if they do not make it at the deposition, unless the party

taking the deposition could have corrected the error during the deposition. Id. 32(d)(3)(A). But a

failure to make a timely objection to “the form of a question or answer” does lead to a waiver. Id.

32(d)(3)(B)(i). Given these protections on the ability to raise an objection to deposition testimony

later, objections “ordinarily should be limited to those that under Rule 32(d)(3) might be waived

if not made at that time[.]” Id. 30(d) 1993 Advisory Committee Notes. Otherwise, objections

“should be kept to a minimum during a deposition.” Id.

       There are, however, a small set of circumstances where it is appropriate for a deponent not

to answer a question. First, a person may instruct a deponent not to answer if the instruction is

“necessary to preserve a privilege[.]” Id. 30(c)(2). Second, a person may prevent a witness from

answering a question if it is necessary, “to enforce a limitation ordered by the court[.]” Id. And

third a person may instruct a deponent to refrain from answering a question so that the attorney

can ask the court to terminate or limit the deposition. Id. Such a motion is appropriate only if the

deposition “is being conducted in bad faith or in a manner that unreasonably annoys, embarrasses,

or oppresses the deponent or party.” Id. 30(d)(3)(A). The party making the motion bears the burden

of showing that they are entitled to relief. Coach, Inc. v. Hubert Keller, Inc., 911 F. Supp. 2d 1303,

1310 (S.D. Ga. 2012) (quoting Rivera v. Berg Elec. Corp., No. 2:08–cv–01176, 2010 WL

3002000, at *2 (D. Nev. July 28, 2010)).

       With these rules in mind, the court turns to the issues raised in the pending motions.




                                                  4

          Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 4 of 20
       A.      Impact of Moore’s Mental Limitations on Her Deposition


       Corrigan and Dudley accuse defense counsel of trying to exploit Moore’s mental

limitations. They note that a 2013 psychiatric and psychological examination found that Moore

was intellectually disabled, had “a full-scale IQ of 68,” and was “extremely suggestable.”

Corrected Dudley Mot. Ex. B at 19, 22–23, D.E. 89–2; Am. Moore Mot. at 1–2, D.E. 114. They

also note that a forensic psychiatrist found Moore would change “her responses frequently when

told her original responses were incorrect (even if they were accurate originally).” Corrected

Dudley Mot. Ex. B at 33; Am. Moore Mot. at 2, Ex. C at 33. The forensic psychologist also

observed that Moore “would make up new information on memory tasks when she did not

remember certain details.” Id. Moore also lives with several mental health problems and takes

medications to address them. Am. Moore Mot. at 3. Corrigan claims that “[i]n the context of a

deposition,” her mental and intellectual issues “are most problematical.” Id.

       Corrigan and Dudley claim that defense counsel tried to use these issues to her advantage

during Moore’s deposition in different ways. The court will address each argument separately.

               1.      General Conduct of the Deposition


       The court has reviewed the transcript and the video of Moore’s deposition. There was

nothing inappropriate about defense counsel’s demeanor. The tone and substance of her questions

were professional and appropriate for a court-related proceeding. There were no examples of bad

faith conduct such as “maintaining a persistently hostile demeanor, employing uncivil insults, and

using profuse vulgarity.” GMAC Bank v. HTFC Corp., 248 F.R.D. 182, 186 (E.D. Pa. 2008). And

the topics that defense counsel asked about did not stray beyond the scope of relevancy in the

discovery context. See Stone v. Trump, 453 F. Supp. 3d 758, 766 (D. Md. 2020) (explaining that

during discovery information is relevant if it “relate[s] to a claim or defense” in the case); Mach.
                                                 5

            Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 5 of 20
Sols., Inc. v. Doosan Infracore Am. Corp., 323 F.R.D. 522, 526 (D.S.C. 2018) (“A discovery

request is relevant ‘if there is any possibility that the information sought might be relevant to the

subject matter of [the] action.’”).

       The court is also unpersuaded by the argument that Moore could not withstand questioning

by defense counsel. To begin with, Moore has testified about these events repeatedly over the

course of three decades in several court proceedings. There is no indication that attorneys in those

proceedings were subject to the types of restrictions sought here.

       And both the transcript and the video show that Moore can actively participate in her

deposition. Although there was a moment of confusion at the outset, overall Moore appeared to

understand and be able to answer defense counsel’s questions. When Moore did not understand a

question, she asked for clarification. She was not afraid to speak at length about the events at issue

when she wanted to do so. Moore Dep. at 51:6–53:3, D.E. 114–5. When defense counsel

questioned whether Moore needed a break to address drowsiness, Moore said she could proceed.

Id. at 86:15–87:2.

       Whatever her mental limitations may be, the court is unconvinced that Moore is so

susceptible to suggestion that she cannot be questioned like any other deponent. There is no

indication that any of her answers stemmed from manipulation or improper suggestion by defense

counsel. If Moore gives answers that Dudley’s attorneys think are incorrect or misleading, they

can ask Moore about them after defense counsel has concluded her examination.

               2.      Defense Counsel Appearing at Moore’s Deposition in Person

       Dudley claims that defense counsel violated an agreement about who would attend

Moore’s deposition in person. He argues that defense counsel had agreed to “conduct Amy

Moore’s deposition via videoconference” as set out in Moore’s deposition notice. Corrected



                                                  6

          Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 6 of 20
Dudley Mot. at 2. Dudley maintains that before Moore’s deposition, the parties agreed that “[a]ll

of the lawyers would participate remotely via zoom through Veritext Court Reporting service.” Id.

He asserts that defense counsel’s decision to appear in person “was an intentional attempt by

defendants to take advantage of a mentally disabled witness.” Id. at 5. Dudley advances several

arguments to support this assertion.

       First, he tries to bolster his claim of intentional misconduct by pointing out that in February

2000, before a hearing on Dudley’s Motion for Appropriate Relief, the Kinston Police Department

sent a detective to question Moore. Id. How this incident, which occurred over 20 years ago and

did not involve defense counsel, establishes that defense counsel was acting in bad faith by

attending a deposition in person is unclear.

       Second, Dudley claims that defense counsel’s request for Moore’s address to enable them

to serve her with the deposition notice shows they were acting in bad faith. Given her role here,

Dudley should have already disclosed Moore’s address in his Rule 26(a) disclosures. Fed. R. Civ.

P. 26(a)(1)(A)(i) (requiring disclosure of “the name and, if known, the address and telephone

number of each individual likely to have discoverable information[.]”). Since defense counsel was

entitled to this information, requesting it cannot constitute acting in bad faith.

       Third, Dudley argues that it was improper to require Moore to appear for her deposition at

her attorney’s office rather than conduct the deposition from her aunt’s house. Corrected Dudley

Mot. at 5. While Moore may have felt more comfortable at her aunt’s home, requiring a deponent

to appear for a deposition at an attorney’s office, particularly when the attorney represents the

deponent, is proper.

       Finally, Dudley argues that defense counsel showing up at Moore’s deposition with “two

large binders of documents” revealed an intent to “harass and intimidate her.” Id. Dudley claims



                                                  7

          Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 7 of 20
that “there was no legitimate purpose for confronting her with these documents[.]” Id. This case

has a long documentary record and stretches back over twenty years in time. That a party would

use documents as part of an examination of a person so involved in this case can hardly be a

surprise.

       Dudley’s attempts to establish ill-intent on the part of defense counsel are unconvincing.

And there is no evidence in the record to support the assertion that defense counsel violated an

agreement between the parties. Dudley claims that language in Moore’s deposition notice supports

this argument. But they failed to provide the court with the deposition notice for an August 2020

deposition. Instead, they included a deposition notice and subpoena for a deposition of Moore that

was supposed to occur in October 2019. But even if there had been such an agreement, the

appropriate action would be to seek a protective order before the deposition to enforce the

stipulation, not wait until after the deposition has occurred.

       Given the current public health crisis, it is understandable that Dudley’s attorneys do not

want to attend depositions in person. And it is appropriate for defense counsel to agree to this type

of accommodation. See White v. Vance County, No. 5:19-CV-00467-BO, 2020 WL 6335958

(E.D.N.C. Oct. 23, 2020). But the decision by attorneys for one party to attend a deposition

remotely does not compel other attorneys to do so too. The court will not, at this point, bar

attorneys from attending depositions in person.

               3.      Attempt to Exclude Dudley from the Deposition Room


       Corrigan claims that defense counsel’s attempt to exclude Dudley from Moore’s deposition

shows she was acting in bad faith. Am. Moore Mot. at 3–4. He claims that defense counsel “knew

from the psychological records” that not having Dudley in the room “would make Amy far more

anxious and feeling vulnerable to authority figures like lawyers.” Id. at 3.

                                                  8

            Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 8 of 20
           Whatever “the psychological records” contain, nothing in the evidentiary record supports

this allegation. Neither Corrigan, nor Dudley have submitted documentation supporting the claim

that Dudley’s absence would somehow impact Moore. Id. There is a similar lack of support for the

claim that defense counsel made this request for a nefarious reason.

           And excluding someone who is not being deposed from a deposition is not unheard of. 1 In

fact, the Rules of Civil Procedure explicitly allow courts to do just that. See Fed. R. Civ. P.

26(c)(1)(E) (authorizing courts to issue a protective order “designating the persons who may be

present while the discovery is conducted[.]”). Defense counsel’s request to exclude Dudley from

the deposition room does not provide the court with grounds to find that she acted in bad faith.

                   4.       Leading Questions


           Corrigan also complains that defense counsel asked Moore leading questions. As noted

above, the fact that a deposition question is objectionable or that the information obtained would

not be admissible are issues for trial, not for discovery. So this argument begins on shaky footing.

           But even if the rules of evidence controlled at a deposition, they would not prevent defense

counsel from asking Moore leading questions. Rule 611 of the Federal Rules of Evidence allows

a party to ask leading questions on direct examination “when a party calls a hostile witness, an

adverse party, or a witness identified with an adverse party.” Fed. R. Evid. 611(c)(2). That Moore

is Dudley’s daughter places her firmly within the category of a witness identified with an adverse

party. Vanemmerik v. The Ground Round, Inc., No. 97–5923, 1998 WL 474106 (E.D. Pa. July 16,

1998) (“The normal sense of a person ‘identified with an adverse party’ has come to mean, in

general, an employee, agent, friend, or relative of an adverse party.”). There was nothing

inappropriate about defense counsel asking Moore leading questions.


1
    The court expresses no opinion about whether excluding Dudley from the deposition room would be appropriate.

                                                         9

              Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 9 of 20
               5.      Allegations of Bad Faith Questioning


       Corrigan then challenges a series of questions that he claims were part of an attempt “to

get Amy to say her testimony was a part of a plan to get money for her father.” Am. Moore Mot.

at 4. Even if the court were to accept this characterization as true, it would not support a finding

of bad faith. There is nothing inappropriate about questioning witnesses about their motivations

and possible biases. If defense counsel could establish that Moore’s “testimony was a part of a

plan to get money for her father[,]” that would be a legitimate ground for the jury to consider in

weighing Moore’s credibility.

       The argument that the questions were so repetitive as to constitute harassment or abuse of

the witness fares no better. Corrigan objects to a series of questions that involved Moore’s

understanding of the lawsuit, its claims, and the damages Dudley seeks. The court has reviewed

this portion of the deposition and finds no basis to conclude that defense counsel undertook this

questioning in bad faith.

       The examples offered to support this argument occurred early in Moore’s ill-fated

deposition. The allegedly offending questions begin with defense counsel asking Moore, “And do

you know what this lawsuit is about?” Moore Dep. at 22:8–9. Moore responds, “No, not really.”

Id. at 22:10. Defense counsel then proceeds to ask Moore, “Do you understand your dad is suing

the City of Kinston?” Moore responds that she “didn’t know he was suing the City of Kinston.”

Id. at 22:21–22. Moore’s response to that question appears in the midst of two transcript pages of

back and forth between the attorneys and court reporter about technical issues. Id. at 22:15–24:11.

So the court can hardly fault defense counsel for asking the question again after resolving the

technical issues. Id. at 24:13–15. But this time, the question led Moore to ask whether she was

being sued and who represented her. Id. at 24:16–25:2. Thus, posing the question to Moore a third


                                                10

         Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 10 of 20
time after answering her questions was appropriate. Id. at 25:4–5. And Moore then answered that

she was aware, based on what an attorney told her, that Dudley was suing the City of Kinston. Id.

at 25:6–9.

           Defense counsel then moved on to a related, but different question. She asked Moore, “And

do you understand that your dad is seeking money damages, he wants money from the City of

Kinston . . . as part of this lawsuit?” Id. 25:12–17 (objection omitted). Moore said she did not. Id.

at 25:18–21.

        After questioning Moore about Dudley’s claim against the City of Kinston, defense counsel

moved on to Dudley’s claims against Greene. Defense counsel asked Moore if she knew he was

suing Greene and seeking “money damages” from him. Id. at 26:12–27:4. She said she did not. Id.

at 27:4.

        But Moore then asked defense counsel a question. She said, “May I ask, what kind of

damages?” Id. at 27:6–7. In response, defense counsel asked Moore if she knew Dudley was

seeking to have the City of Kinston and Officer Green “pay him money . . . [a]s a result of his

being convicted for sexually abusing you back in 1991[.]” Id. at 27:9–14.

           The deposition then moved on to focus on conversations Moore may have had with Dudley.

Questioning revealed that Dudley and Moore had met with an attorney the week before her

deposition. Id. at 29:18–30:5. Defense counsel asked, “your dad told you about going to see the

lawyer?” Id. at 30:6–7. To which Moore responded, “That he was going to get some money.” Id.

at 30:9–10. Given that Moore’s answer was not responsive to the question, it is understandable

that defense counsel followed up by asking, “So your dad said that you were going to go see the

lawyer in order to help him get some money?” Id. at 30:12–14. Moore responded that he had. Id.

at 30:15. As defense counsel explored Moore’s conversation with Dudley, Moore claimed Dudley



                                                  11

            Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 11 of 20
told her that “he wanted me to help him keep some money for the time he served in prison.” Id. at

31:3–4. Soon after, defense counsel asked, “And you understand being here today might help him

get some money; is that right?” Id. at 31:8–9.

       When read in context, there is nothing repetitive or inappropriate about these questions.

Defense counsel asked if Moore knew that Dudley was suing and seeking damages from the City

of Kinston. She then asked a similar set of questions about Greene. Defense counsel mentioned

the damages issue again in response to a question from Moore. And the questions about Moore’s

testimony helping Dudley recover damages were appropriate given Moore’s answers. The claim,

both at the deposition and in the filings, that defense counsel engaged in inappropriate, repetitive

questioning is baseless.

               6.      Use of Documents to Refresh Recollection


       Next, there is a dispute about whether defense counsel improperly tried to use documents

to sway Moore’s testimony. According to Corrigan, after Moore said she could not recall a

particular event, defense counsel inappropriately “attempted to show Amy official documents

other people had written decades ago and ask her if she had in fact made the specific statements

reflected in those documents.” Am. Moore Mot. at 5–6. Dudley’s attorneys also objected that “by

showing her something you are leading the witness.” Moore Dep. at 77:11–12. These objections

appears to stem from the assertion that defense counsel had not asked the appropriate predicate

questions before trying to use a document to refresh Moore’s recollection.

       The Fourth Circuit allows counsel to present a witness with a document to refresh the

witness’s recollection. United States v. Morlang, 531 F.2d 183, 190–91 (4th Cir. 1975). Under

circuit precedent, the only explicitly stated prerequisite for using a document to refresh the

witness’s recollection is “that the witness’ recollection be exhausted.” Id. Otherwise, “[t]he matter

                                                 12

         Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 12 of 20
of refreshing a witness’ recollection and the manner used are largely within the discretion of the

Trial Judge.” United States v. Cranson, 453 F.2d 123, 124 (4th Cir. 1971). Courts often also expect

counsel to establish that the document she proposes to show the witness would refresh the

witness’s recollection. See, e.g., Hall v. Am. Bakeries Co., 873 F.2d 1133, 1136 (8th Cir. 1989).

But this is not always the case. 28 Fed. Prac. & Proc. Evid. § 6184 (2d ed.). So while not leading

the witnesses, failing to proceed through this series of questions could constitute a failure to lay a

proper foundation. United States v. Rydland, 461 F. App’x. 208 (4th Cir. 2012) (finding a lack of

proper foundation to use a document to refresh a witness’s recollection because the witness did

not testify that her memory was exhausted).

       So unless defense counsel lays a proper foundation, Moore’s deposition testimony on these

topics may not be admissible later in this case. And a brief objection to defense counsel’s failure

to lay a proper foundation would be sufficient since that omission can be remedied by asking

another question. But there is no basis for Corrigan to prevent defense counsel from showing

Moore documents before questioning her. Similarly, there is no basis for the other attorneys in the

case to stop defense counsel from doing so. The court finds that defense counsel was not acting in

bad faith when trying to show Moore documents during the deposition.

       B.      Instructions Not to Answer & Termination of Deposition


       Defense counsel claims that Corrigan improperly instructed Moore to not answer questions

on several occasions. As noted above, it is inappropriate to instruct a deponent to not answer a

question at a deposition unless the instruction is necessary to protect a privilege, enforce a court-

ordered limitation, or to bring a motion to limit or terminate the deposition. Fed R. Civ. P. 30(c)(2).

       These questions led Corrigan to instruct Moore not to answer:




                                                  13

         Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 13 of 20
   •   “And you understand being here today might help [Dudley] get some money; is that right?”

       Moore Dep. at 31:8–9.

   •   “Okay. How about the -- do you remember the social worker who talked to you when you

       were a child or the social workers who talked to you when you were a child about whether

       or not Howard Dudley had sexually abused you? Do you remember them?” Id. at 34:11–

       15.

   •   “Do you mind telling me why you stopped the services?” Id. at 43:21–22.

   •   “So it is your understanding that your brother’s family don’t want to be with you

       anymore?” Id. at 47:11–12.

   •   “And I can represent to you, Amy, that this is a record from the Kinston Police department

       of an interview.” Id. at 78:18–20.

   •   “My question is: Do you remember telling that story?” Id. at 89:18–19.

   •   “Amy, I’m going to just ask you to look at Exhibit 134 and let me know if Exhibit 134

       refreshes your memory about what you may have said to the Kinston Police Department

       officers or what they said --” Id. at 101:19–23.

   •   “I’m going to ask, Amy, if you would take a look at 79 and see if 79 refreshes your

       recollection at all about a conversation or conversations you had with Paul Porter.” Tr. at

       105:8–11.

       None of these questions have anything to do with privileged matters as far as the court can

tell. And as the court had entered no limitations on discovery, Corrigan’s instructions were

unnecessary to enforce court-ordered limitations. Nor did Corrigan give the instruction not to

answer so he could present a motion to limit or terminate the deposition. Corrigan’s decision to

terminate the deposition came after an allegation that defense counsel was being “inappropriate


                                                14

         Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 14 of 20
and manipulative.” Id. at 107:19. Corrigan’s instructions to Moore to refrain from answering

questions were inappropriate.

        C.      Speaking Objections


        It is improper for an attorney to make speaking objections during a deposition. Instead,

objections “must be stated concisely in a nonargumentative and nonsuggestive manner.” Fed. R.

Civ. P. 30(c)(2). Corrigan did not comply with this rule. Instead, the deposition transcript is littered

with speaking objections and other improper commentary from Corrigan:

    •   Early on in the deposition, in response to a question about whether Moore wants Dudley

        to be present at the deposition, Corrigan says, “If you can answer that question the way

        she’s asked it then go ahead and answer it, okay?” Moore Dep. at 18:16–18.

    •   When defense counsel questioned Moore about the damages Dudley sought in this lawsuit,

        Corrigan interjected, “Don’t -- don’t answer that question. That’s directly leading, it’s

        putting words into her mouth.” Id. at 31:11–13.

    •   When asking about Moore’s relationship with her family, Corrigan said, “Leading nature.

        She never said that she didn’t want to be around her. She said that she doesn’t have constant

        contact with her.” Id. at 49:12–15.

    •   During questioning about Moore’s prior testimony, Corrigan said, “Remember her

        question to you is: Do you remember testifying? You already said that you don’t remember

        testifying.” Id. at 63:14–16.

    •   As the questioning about Moore’s prior testimony continued, Corrigan again said, “Well,

        objection, she can’t remember that because that’s not testimony, that’s a summation of the

        findings. If you remember you can answer her question.” Id. at 64:8–12.



                                                  15

         Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 15 of 20
   •   As defense counsel tried to ask about when she first remembered that someone other than

       her father assaulted her, Corrigan said, “You -- but you need to ask -- she’s not aware

       what’s in her medical records so she’s not qualified to talk about that.” Id. at 76:5–7.

       All of these comments, and others like them in the transcript, are improper. Going forward,

all counsel must object in the manner provided in the federal rules.

       D.      Award of Fees and Costs


       Corrigan and the parties ask the court to award them the fees and costs the incurred in

connection with these motions. Rule 37(a)(5) governs whether the court should grant this request.

That rule applies by its own terms to Defendants’ motion to compel, Fed. R. Civ. P. 37(a)(5), and

it applies by reference to the motions to terminate or limit Moore’s deposition, id. 30(d)(3)(C).

       Since the court granted Defendants’ motion and denied Dudley and Moore’s motions, the

court, after hearing from Dudley and Moore, “must” require them, or their attorneys, to pay

Defendants “reasonable expenses incurred” in connection with the motions, “including attorney’s

fees.” Id. 37(a)(5)(A), 37(a)(5)(B). The only exception to these rules are if the moving party “filed

the motion before attempting in good faith to obtain the disclosure or discovery without court

action;” the offending party’s actions were “substantially justified;” or “other circumstances make

an award of expenses unjust.” Id. 37(a)(5)(A), 37(a)(5)(B). The court will schedule a hearing to

consider whether any of these exceptions apply.

       E.      Request for a Special Master to Preside Over Deposition


       Dudley’s counsel has asked that the court appoint a special master to preside over the rest

of the deposition. The court does not believe that such an appointment is necessary at this point.

This order should provide enough direction and incentive to successfully complete the deposition.



                                                 16

         Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 16 of 20
And in case it does not, the court advises the parties that more violations will lead to the imposition

of sanctions.


III.      Conclusion


          For the reasons stated above, Defendants’ Motion to Compel Deposition Testimony (D.E.

83) is granted. Dudley’s First Motion for Protective Order and Limit Deposition (D.E. 87) and

Amended Motion for Protective Order to Limit Deposition (D.E. 114) are denied. Dudley’s

Corrected Motion for Protective Order to Limit Deposition (D.E. 89) is also denied.

          The court orders that:

       1. Defendants may resume Moore’s deposition at a mutually agreeable date and time. If the

          parties and Corrigan are unable to cooperatively select a date and time to resume the

          deposition, they are to contact the undersigned’s case manager and the court will select a

          date and time.

       2. Given the futility of the earlier deposition, Defendants may depose Moore for up to another

          7 hours on the record.

       3. Unless counsel for the parties and any non-party deponents agree otherwise, these

          provisions will apply to the logistics of depositions going forward:

              a. No later than 7 days before a deposition, each attorney attending a deposition will

                  inform the other attorneys involved in the deposition of whether they plan to attend

                  remotely or in person and, if remotely, whether by video or phone.

              b. Counsel may attend the deposition in person or by remote means, no matter how

                  another attorney chooses to attend.




                                                   17

            Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 17 of 20
       c. If more than one attorney will attend the deposition for a party, counsel for that

           party must designate one of the attendees as lead counsel who will defend or

           question the witness.

       d. Counsel for all parties are to have equal access to the location at which the witness

           will be attending the depositions.

       e. The court expects the parties to honor their commitment unless there is good cause

           for a change in plans. Attorneys must promptly notify all other attorneys involved

           in a deposition if they are changing their method of attendance. If a dispute arises

           over whether an attorney can change their method of attendance, they should

           contact the undersigned’s case manager before the deposition begins and the court

           will resolve the issue.

4. Defense counsel may ask Moore leading questions during her deposition.

5. Counsel may show Moore documents during the deposition without prior approval of any

   other attorney. Counsel may question Moore about the documents without interference

   from any other attorney beyond making appropriate objections or giving a permissible

   instruction not to answer a question.

6. Counsel must limit objections to those that are subject to waiver under Rule 32(d)(3)(B).

   Counsel must state objections concisely, in a nonargumentative and nonsuggestive manner.

   Moore is to answer the question once an attorney makes an objection unless counsel

   instructs Moore not to answer.

7. If an attorney instructs Moore not to answer, they must concisely state the basis for the

   instruction on the record.




                                            18

     Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 18 of 20
8. Moore’s counsel is not to comment on the record about questions posed to Moore unless

   he is making a concise objection or giving a permissible instruction not to answer a

   question. This prohibition includes “cautioning” Moore, Moore Dep. at 108:3–5,

   summarizing or rephrasing a question, id. at 106:20–21, suggesting an answer to a question,

   id. at 24:19–25:1, commenting on documentary evidence, id. at 59:8–11, suggesting a

   question is appropriate, id. at 48:22–23, stating (beyond making a concise objection) that

   a question is inappropriate, id. at 48:1–3, or making speaking objections.

9. The parties should notify the undersigned’s case manager of the date and time of Moore’s

   deposition. If an attorney believes that it is necessary to present a motion to the court under

   Rule 30(d)(3), they should pause the deposition and contact the undersigned’s case

   manager to arrange for a remote hearing.

10. Rule 30(d)(2) allows the court to “impose an appropriate sanction. . .on a person who

   impedes, delays, or frustrates the fair examination of the deponent.” The court may impose

   a sanction of at least $1,000 on a party or attorney who, without substantial justification:

       a. Engages in conduct that requires the court to set the date or time of Moore’s

          deposition;

       b. Engages in conduct that requires the court to determine the appropriate manner for

          one or more attorneys to attend a deposition;

       c. Brings an unsuccessful Rule 30(d)(3) motion during Moore’s deposition;

       d. Engages in conduct that results in the court granting a Rule 30(d)(3) motion related

          to Moore’s deposition; or

       e. Engages in any other conduct brought to the court’s attention that impedes, delays,

          or frustrates the fair examination of Moore.



                                             19

     Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 19 of 20
   11. In addition, if a party or attorney materially violates the terms of this order, the court will

      consider it to be a failure to obey a discovery order under Rule 37(b). The court will impose

      sanctions as provided under Rule 37(b)(2) up to dismissal of the action. Violation of this

      order may also lead to the initiation of contempt proceedings or referral to this court’s

      attorney disciplinary process.

Dated: December 1, 2020

                                              ______________________________________
                                              Robert
                                              ROBERTT.T.Numbers,
                                                         NUMBERSII, II
                                              United
                                              UNITEDStates
                                                     STATESMagistrate
                                                            MAGISTRATE JudgeJUDGE




                                                 20

        Case 4:18-cv-00072-D Document 164 Filed 12/01/20 Page 20 of 20
